


COMMONWEALTH OF VIRGINIA

DEPARTMENT OF CORRECTIONS

6900 ATMORE DRIVE

RICHMOND, VIRGINIA 23225




CONTRACT DOC-14-054




This contract entered into this 21ST day of September 2015, by SecureAlert
hereinafter called the “Contractor” and the Commonwealth of Virginia, on behalf
of the Virginia Department of Corrections, hereinafter called the “Department.”




WITNESSETH that the Contractor and the Department, in consideration of the
mutual covenants, promises and agreements herein contained, agree as follows:




SCOPE OF CONTRACT:  The Contractor shall provide the GPS Offender
Tracking/Monitoring Services to the Department as set forth in the Contract
Documents.




PERIOD OF PERFORMANCE: Two year from date of last signature and may be renewable
in accordance with Section VI., Paragraph N., of the Special Terms and
Conditions.




The contract documents shall consist of:




1.

This signed form;




2.

The attached Negotiated Points;




3.

The following portions of the Request for Proposals dated March 6, 2014:

a.

The Statement of Needs,

b.

The General Terms and Conditions,

c.

The Special Terms and Conditions;




4.

The Contractor’s Proposal dated August 7, 2014 and the attached negotiated
modifications to the Proposal; and




5.

Attachment A, Consent to Assign;




all of which documents are incorporated herein.




To the extent that the terms of the contract documents as listed above are in
conflict, the specific provisions as stated in this Contract and Memorandum of
Understanding shall prevail.  Other contract documents listed in #2, #3, #4, #5
above shall take precedence based upon the order in which they are listed.




IN WITNESS WHEREOF, the parties have caused this Contract to be duly executed
intending to be bound thereby.

                      CONTRACTOR:                            

 DEPARTMENT

Signature:

Signature:

Name (printed):

Name (printed):

Title:

Title:

Date:

Date:




Note:  This public body does not discriminate against faith-based organizations
in accordance with the Code of Virginia, &2.2-4343.1 or against a bidder or
offeror because of race, religion, color, sex, national origin, age, disability,
or any other basis prohibited by state law relating to discrimination in
employment.

Negotiated Points

DOC-14-054

GPS Offender Tracking/Monitoring Services

1.

SecureAlert agrees to absorb the $3.00 enrollment cost to create the voice
template for any offender presently enrolled in voice biometrics transitioning
from the DOC's current AnyTrax system to Track Group's Shadow Track system.

  

2.

Contractor shall ensure that the prices, discounts, incentives, and other
financial terms (collectively, the “financial deal”) applicable to purchases
under this contract is always at least as favorable to the purchaser as the
financial deal that the contractor or its affiliates make available to any
public body for the same good(s)/service(s) outside this contract.  Throughout
the term of this contract, if contractor (or any affiliate) makes a better
financial deal available to a public body for any good(s)/service(s) available
under this contract, contractor shall immediately notify the Department of the
details and, at the Department’s option, sign an amendment to this contract, so
that an equivalent financial deal for the affected good(s)/service(s) is also
available as an option under this contract.  Contractor may request exemption if
the better financial deal was for a spot purchase, and the Department shall
grant such request if the Department in good faith finds that the spot purchase
involved special circumstances affecting cost that would make it unfair to apply
an equivalent financial deal outside of that spot purchase.  Upon the
Department’s request (and annually), Contractor shall submit to the Department
an affidavit certifying full compliance with this Section.  The contractor (and
any affiliate) shall waive any contractual or other right that inhibits any
public body from disclosing to the Department or others the financial terms made
available to the public body and upon request from the Department, contractor
shall ensure that a signed confirmation of the waiver is provided to the public
body and the Department.  As used in this Section, an affiliate is any entity
that controls, is controlled by, or is under common control with, the
contractor.




3.

Price Schedule

GPS Devices

Description

Unit Cost

Unit Measure

2 piece GPS device

$4.99

Per Offender/Per Day

2 piece GPS device Voice Activation

$1.00

Per Offender/Per Day

 

1 piece GPS device

$3.74

Per Offender/Per Day

 

Full Service Monitoring

$1.00

Per Offender/Per Day



















Bio-Metric Voice Self Reporting Services

Description

Unit Cost

Unit Measure

Self-Report (SR)

 

 

Enrollment (one-time fee)

$3.00

Per Offender/One-Time

Monthly Check-In (up to 10 questions, 1 session per month)

$3.00

Per Offender/Per Month

Additional Interview session per month

$0.80

Per Offender/Per Occurrence





































Curfew Monitoring (CM)

Description

Unit Cost

Unit Measure

Curfew Monitoring (CM)

Enrollment (One-Time fee)

$3.00

Per Offender/One-Time

Outbound Curfew Calls (Max 5 per day)

$1.79

Per Offender/Per Day

 

Extra Messages:

(Extra messages include Cell phone locate, drug testing notification, and extra
messages beyond the 10 included in the bundle)

$0.35

Per Offender/Per Occurrence







4.

AUTHORIZED REPRESENTATIVES

This Contract may be modified in accordance with §2.2-4309 of the Code of
Virginia and Section V., Paragraph O., of this contract.  Such modifications may
only be made by the representatives authorized to do so denoted below, or their
duly authorized designees. No modifications to this contract shall be effective
unless in writing and signed by the duly authorized representative of both
parties, delineated below.  No term or provision hereof shall be deemed waived
and no breach excused unless such waiver or consent to breach is in writing.

Authorized Representatives:




COMMONWEALTH OF VIRGINIA

Scott Magazine,  VCO, CPPB, CPPO, VCM

Director of Procurement and Risk Management

6900 Atmore Drive

Richmond, Virginia 23225

Tel.: 804-887-8227

Fax: 804-674-3530

Email: scott.magazine@vadoc.virginia.gov

CONTRACTOR




UNDER NO CIRCUMSTANCES SHALL ANY AUTHORIZED USER OR OTHER ENTITY HAVE THE
AUTHORITY TO MODIFY THIS AGREEMENT.




5.

The Contractor shall make their system fully compatible with the VADOC’s current
and future Internet Explorer versions.




6.

The Contract shall assign a designated Virginia based Account Manager whose
primary responsibilities are to Virginia DOC to provide a high level of customer
service and support to multiple levels of the DOC. This shall include but not
limited to logistical support with specific cases, troubleshooting issues with
accounts/equipment which may include traveling to districts and/or offender’s
homes, etc.




7.

The Contractor shall furnish equipment within 2 business days from receipt of
order.  It is recognized that there may be exceptional circumstances, such as
weather that may occasionally impact this timeframe.




8.

The Contractor shall coordinate with the Department in training officers new to
GPS.  These trainings will be no less than 2 days and may occur in locations
around the commonwealth.  The Contractor shall coordinate with the Department in
annual review trainings and other trainings that may be indicated.




9.

The Contractor shall provide the training for both GPS and Voice Biometric
components.




10.

The Contract shall provide each DOC designated location a minimum of 2 on-shelf
units or no more than 20% at no cost to the DOC.




11.

At no cost to the DOC, the DOC will ship GPS Units to the Contractor for
cleaning, product updates/replacement and refurbishing.




12.

The VA DOC will identify candidates who require this service and will notify the
SecureAlert Account Manager. The Track Group Account Manager will work directly
with the offender and telephone company to get service activated. This service
will be activated under a SecureAlert’s business account. SecureAlert’s Account
Manager will work with our Accounting Department in order to ensure accurate
records of all offenders participating in this program. A list of participating
offenders will be provided to the VA DOC on a monthly basis. This service will
be capped at $1,500.00 per month for all participating offenders. SecureAlert
will provide the VA DOC actual billings statements per month for review. If the
$1,500.00 cap is exceeded, SecureAlert will bill the VA DOC actual charges
exceeding the $1,500.00 per month cap. This service can typically be set up
within 48-72 business hours.




13.

The Contractor shall allow for 10% lost/damaged equipment.




14.

The Contractor’s Account Manager shall set up, add, delete or modify GPS user
accounts.  No other DOC employees, with the exception of the Sex Offender
Program Manager (SOPM) or the Sex Offender Program Coordinator will have this
level of authorization.




15.

The Account Manager, each business day shall forward to the impacted district a
record of their open events.  A similar report covering all the districts will
be sent each business day to the Sex Offender Program Manager (SOPM) or the Sex
Offender Program Coordinator SOPM and SOPC.




16.

The Contractor shall create ad hoc reports as requested by the Department.




Attachment A




Consent to Assignment

(With Continuing Responsibility of Contractor)




Reference is made to Contract # DOC-14-054 (the "Contract") between the
Commonwealth of Virginia, through its Department of Corrections ("Commonwealth")
and SecureAlert, a Utah corporation located at 150 West Civic Center Drive,
Suite 100, Sandy, Utah 84070-4263 (the "Contractor").




The parties to this Consent to Assignment are the Commonwealth, the Contractor,
and Track Group, an Illinois corporation located at 1215 Lakeview Court,
Romeoville, IL 60446 (the "Assignee").




1.

Contractor’s Assignment of Rights. Contractor represents that it has assigned
some or all of its rights under the Contract to Assignee.  Regardless of any
details or limitations that the Contractor and Assignee may have agreed to as
between themselves, the Contractor irrevocably warrants to the Commonwealth that
the Commonwealth may treat the Assignee as holding all of Contractor’s rights
under the Contract.  This includes, without limitation, any outstanding right to
payment for work or deliverables previously rendered under the Contract.




2.

Assignee’s Assumption of Duties.  Assignee hereby promises the Commonwealth that
the Assignee will fully perform all obligations which the Contract imposed or
imposes on the Contractor, and that there are no conditions or limitations on
this commitment.  This includes, without limitation, Assignee’s duty to complete
of any work in progress and to provide any correction or repair of previously
delivered goods or services, to the same extent as the Contractor would have
this duty in the absence of the assignment.




3.

Consent to Assignment.  The Commonwealth hereby agrees that it will, after the
date of this Consent To Assignment, tender to Assignee any payments or other
performance that the Commonwealth promised to tender to the Contractor in the
Contract.  Assignee agrees that its rights against the Commonwealth are and
shall be no greater than such rights would have been in the hands of the
Contractor.




4.

Past or In-Process Payments.  Notwithstanding Paragraph 3 above, if the
Commonwealth has already remitted to Contractor any payment or performance that
should have been tendered to Assignee (or if the Commonwealth has already
commenced internal payment processes as of the date of this Consent To
Assignment and this results in payment being made to Contractor), Contractor
agrees that such payment or tender is and shall be received and held in trust
for Assignee and promptly remitted in its entirety to Assignee, and Assignee
agrees that it shall look solely to the Contractor to receive same.




5.

Contractor’s Continuing Obligation.  While the parties expect all remaining
performance to be rendered by Assignee, Contractor remains ultimately
responsible to the Commonwealth for full performance of the Contract.  If the
Contractor and Assignee agree or have already agreed to a different allocation
of Contract responsibilities as between themselves, this Consent to Assignment
does not alter their agreement as between themselves, but any such agreement
between Contractor and Assignee shall have no effect on the rights of the
Commonwealth as specified in this Consent To Assignment.




6.

Applicable law and Venue. This Consent To Assignment shall be governed by the
laws of Virginia.  All parties agree and warrant to each other that any
litigation with respect to this assignment or the Contract shall be brought only
in the appropriate State courts of the Commonwealth of Virginia.




7.

Complete Agreement.  This is the complete and final expression of the parties’
agreement with respect to assignment of the Contract, and it can be modified
only in a writing signed by all three parties.




8.

Modifications to Contract.  This Consent To Assignment affects only the identity
of the entities that have rights or duties under the Contract.  This Consent To
Assignment does not make any other change to any right or duty under the
Contract.  Any future modifications to the Contract may be made by written
agreement between the Commonwealth and the Assignee, without requiring the
signature of the Contractor, it being understood that all provisions of this
Consent To Assignment shall continue to apply to the Contact, as so modified.




IN WITNESS WHEREOF, the parties have caused this Consent To Assignment to be
signed by their duly authorized officers, intending to be bound thereby.







                      CONTRACTOR:                            

 DEPARTMENT

Signature:

Signature:

Name (printed):

Name (printed):

Title:

Title:

Date:

Date:







    ASSIGNEE:

Signature:

Name (printed):

Title:

Date:











